United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1268
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Jessica Martinez,                       *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: December 4, 2007
                                 Filed: December 20, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Jessica Martinez pleaded guilty to conspiring to distribute and possess with
intent to distribute at least 500 grams of a methamphetamine mixture in violation of
21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii), 846, which subjected her to a 10-year
minimum prison term. At sentencing, the district court1 determined an advisory
Guidelines imprisonment range of 120-121 months (because of the mandatory
minimum sentence), granted the government’s motion to reduce her sentence based
on substantial assistance pursuant to USSG § 5K1.1 and 18 U.S.C. § 3553(e), and

      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
sentenced Martinez to 90 months in prison. On appeal, Martinez’s counsel has filed
a brief pursuant to Anders v. California, 386 U.S. 738 (1967), arguing that, in light of
the assistance Martinez provided, the reduction under the departure motion should
have been greater. Absent evidence of an unconstitutional motive, however,
Martinez’s displeasure with the extent of the district court’s reduction under § 3553(e)
is not reviewable. United States v. Dalton, 478 F.3d 879, 881-82 (8th Cir. 2007).
Further, after reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues for appeal. Accordingly, we grant
counsel’s motion to withdraw, and we affirm.
                        ______________________________




                                          -2-